         Case 1:21-cv-00002-JRH-BKE Document 1 Filed 01/04/21 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 AUGUSTA DIVISION


GEORGE FORSYTH,                               )
                                              )
                 Plaintiff,                   )
                                              )         Civil Action File No.:
                                              )         ______________________
v.                                            )
                                              )
                                              )
                                              )
ORKIN, LLC; CWH PROPERTIES, LLC;              )         NOTICE OF REMOVAL
and BRIAN CLARK,                              )
                                              )
                 Defendants.                  )
                                              )


             TO: THE HONORABLE UNITED STATES DISTRICT COURT FOR THE
                 SOUTHERN DISTRICT OF GEORGIA, AUGUSTA DIVISION

         NOW COMES the defendant Brian Clark, pursuant to 28 U.S.C. §§ 1441 and 1446, and

gives notice to this Court, to the Clerk of the Superior Court of Columbia County, Georgia, and

to the plaintiff, acting pro se, of the removal of that certain cause of action commenced in the

Superior Court of Columbia County, Georgia and being styled “George Forsyth v. Orkin, LLC;

CWH Properties, LLC; and Brian Clark,” Civil Action No. 2020ECV0719 (the “state court

action”) and respectfully shows the Court as follows:

         1.     The plaintiff has filed a Complaint and an Amended Complaint against the

defendants in the Superior Court of Columbia County, Georgia, being styled Civil Action No.

2020ECV0719.

         2.     The plaintiff filed his Summonses and Complaint in the Superior Court of

Columbia County, Georgia on November 25, 2020. Copies of the Summonses are attached as


01433912-1
         Case 1:21-cv-00002-JRH-BKE Document 1 Filed 01/04/21 Page 2 of 6




Exhibits “A” through “C”. A copy of the Complaint is attached as Exhibit “D”. The following

additional documents or pleadings have been filed in the case: Sheriff’s Entry of Service – CWH

Properties, LLC (unexecuted), which is attached as Exhibit “E”; Sheriff’s Entry of Service –

Brian Clark (unexecuted), which is attached as Exhibit “F”; Sheriff’s Entry of Service – Orkin,

LLC (unexecuted), which is attached as Exhibit “G”; General Civil and Domestic Relations Case

Filing Information Form, which is attached as Exhibit “H”; Proposed Standing Order for

Mediation in Civil Cases, which is attached as Exhibit “I”; Standing Order for Mediation in Civil

Cases, which is attached as Exhibit “J”; Affidavit of Service – Brian Clark, which is attached as

Exhibit “K”; Affidavit of Service – Orkin, LLC, which is attached as Exhibit “L”; Sheriff’s

Entry of Service – Brian Clark, which is attached as Exhibit “M”; Sheriff’s Entry of Service –

CWH Properties, LLC (Non Est), which is attached as Exhibit “N”; Sheriff’s Entry of Service –

Orkin, LLC, which is attached as Exhibit “O”; Affidavit of Non-Service – CWH Properties,

LLC, which is attached as Exhibit “P”; Affidavit of Service – CWH Properties, LLC, which is

attached as Exhibit “Q”; Answer of Defendants Orkin, LLC and CWH Properties, LLC, which is

attached as Exhibit “R”; Answer of Defendant Brian Clark, which is attached as Exhibit “S”;

Amended Complaint, which is attached as Exhibit “T”; Motion for Summary Judgment Against

Defendants Orkin, LLC, CWH Properties, and Brian Clark, which is attached as Exhibit “U”;

Memorandum of Law and Supporting Evidence, which is attached as Exhibit “V”; and Plaintiff’s

Statement of Theories of Recovery and Undisputed Material Facts in Support of Motion for

Summary Judgment Against Orkin, LLC, CWH Properties, and Brian Clark, which is attached as

Exhibit “W”. No other process, pleadings, or orders have been served upon these defendants in

this action.

01433912-1                                     2
         Case 1:21-cv-00002-JRH-BKE Document 1 Filed 01/04/21 Page 3 of 6




         3.    The Affidavits of Service and Sheriff’s Entries of Service attached as Exhibits

“K” through “Q” reflect that the earliest date of service of the plaintiff’s Summons and

Complaint upon any defendant was December 3, 2020, when the defendant Orkin, LLC was

served with process.

         4.    In his Complaint and Amended Complaint, the plaintiff alleges that he seeks relief

pursuant to the Americans with Disabilities Act, a federal statute.

         5.    Original subject matter jurisdiction over the plaintiff’s claim exists in this Court

under the provisions of 28 U.S.C. § 1331. Accordingly, this claim may be removed to this Court

pursuant to 28 U.S.C. §§ 1441 and 1446.

         6.    The plaintiff’s Complaint and Amended Complaint also appear to contain state

law claims under provisions of Georgia law. These state law claims are so related to the

plaintiff’s claims arising under the laws of the United States that they form part of the same case

or controversy under Article III of the United States Constitution. Supplemental jurisdiction

over these state law claims thus exists in this Court under the provisions of 28 U.S.C. § 1367(a).

Accordingly, these claims may be removed to this Court pursuant to the provisions of 28 U.S.C.

§§ 1367, 1441, and 1446.

         7.    All defendants who have been served consent to this removal as evidenced by the

signatures of their undersigned counsel. In particular, co-defendants Orkin, LLC and CWH

Properties, LLC have expressly consented to the removal of this action as evidenced by the

signature of their undersigned counsel.

         8.    This Notice of Removal is timely filed under the provisions of 28 U.S.C. §

1446(b), having been filed within 30 days after receipt of the Complaint by these defendants.

01433912-1                                       3
         Case 1:21-cv-00002-JRH-BKE Document 1 Filed 01/04/21 Page 4 of 6




         9.     Counsel for the defendant Brian Clark hereby certifies that this Notice of

Removal is signed pursuant to Fed. R. Civ. P. 11.

         WHEREFORE, the defendant Brian Clark prays that the above-referenced action now

pending against him in the Superior Court of Columbia County, Georgia be removed to the

United States District Court for the Southern District of Georgia, Augusta Division. All

defendants expressly consent to the removal in accordance with applicable law.

         This 4 day of January, 2021.


                                                    /s/ James B. Ellington
                                                    James B. Ellington
                                                    Georgia Bar No. 243858
                                                    Attorney for Defendant Brian Clark

OF COUNSEL:
HULL BARRETT, PC
Post Office Box 1564
Augusta, Georgia 30903
(706) 722-4481 telephone
(706) 722-9779 facsimile
jellington@hullbarrett.com


CONSENTED TO BY:



                                                    /s/ Kyle B. Waddell
                                                    Kyle B. Waddell
                                                    Georgia Bar No. 676825
                                                    Attorney for Defendants Orkin, LLC and
                                                    CWH Properties, LLC




01433912-1                                     4
         Case 1:21-cv-00002-JRH-BKE Document 1 Filed 01/04/21 Page 5 of 6




OF COUNSEL:
FULCHER HAGLER LLP
One Tenth Street, Suite 700
Augusta, GA 30901
(706) 724-0171 telephone
kwaddell@fulcherlaw.com




01433912-1                              5
         Case 1:21-cv-00002-JRH-BKE Document 1 Filed 01/04/21 Page 6 of 6




                                 CERTIFICATE OF SERVICE


         This is to certify that I have on this day electronically filed the foregoing Notice of

Removal with the Clerk of Court using the NextGen CM/ECF system and served upon counsel

of record by electronic filing as follows:


                                        Kyle B. Waddell
                                       Fulcher Hagler LLP
                                    One Tenth Street, Suite 700
                                       Augusta, GA 30901


and upon the plaintiff, pro se, by depositing a copy of same in the United States Mail with proper

postage affixed thereto to ensure proper delivery to the following:


                                          George Forsyth
                                        3941 Parwood Road
                                         Blythe, GA 30805


         This 4 day of January, 2021.



                                                     /s/ James B. Ellington
                                                     James B. Ellington




01433912-1
